           Case 2:19-cv-01287-RSM Document 2 Filed 08/19/19 Page 1 of 1
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
                                   OFFICE OF THE CLERK
                                        AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

August 19, 2019


Aretha Denise Brown
5832 CADY RD
EVERETT, WA 98203−3727



Your civil action Brown v. Amazon−Flex/Amazon.com Inc was filed in the U.S. District Clerk's office at
Seattle on August 15, 2019.

Your case has been assigned Case Number 2:19−cv−01287−RSM, and has been assigned to Judge Ricardo S.
Martinez, Presiding Judge

All future correspondence with the Court must contain the entire case number as indicated above.




Thank you,

WILLIAM M. MCCOOL, Clerk


s/Deputy Clerk

cc: file
